                  Case 20-10343-LSS            Doc 1938        Filed 01/13/21         Page 1 of 3




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE


    In re:                                                      Chapter 11

    BOY SCOUTS OF AMERICA AND                                   Case No. 20-10343 (LSS)
    DELAWARE BSA, LLC,1
                                                                (Jointly Administered)
                            Debtors.
                                                                Ref. Docket Nos. 868, 909, 984 & 1590

                  ORDER GRANTING FIRST AND FINAL FEE APPLICATION
                 OF BW FERGUSON & ASSOCIATES LTD. FOR ALLOWANCE
                 OF COMPENSATION FOR APPRAISAL SERVICES RENDERED

             Upon the application (the “Application”)2 of the Boy Scouts of America and Delaware

BSA, LLC, the non-profit corporations that are debtors and debtors in possession in the above-

captioned chapter 11 cases (together, the “Debtors”), for entry of an order (this “Order”)

(i) granting final approval and allowance of compensation for professional services rendered by

BW Ferguson & Associates Ltd. (“BW Ferguson”) during the Fee Period in the aggregate amount

of $6,300.00 and (ii) authorizing the Debtors to pay to BW Ferguson all of the foregoing amount,

less any amounts previously paid to BW Ferguson on account of such fees; and this Court having

jurisdiction over this matter pursuant to 28 U.S.C. § 1334 and the Amended Standing Order of

Reference from the United States District Court for the District of Delaware, dated February 29,

2012; and entry of this Order being a core proceeding within the meaning of 28 U.S.C. § 157(b)(2);

and the Debtors having consented to the entry of a final order by this Court under Article III of the

United States Constitution; and venue of this proceeding and the Application in this District being


1
 The Debtors in these chapter 11 cases, together with the last four digits of each Debtor’s federal tax identification
number, are as follows: Boy Scouts of America (6300) and Delaware BSA, LLC (4311). The Debtors’ mailing
address is 1325 West Walnut Hill Lane, Irving, Texas 75038.
2
 All capitalized terms used but not otherwise defined herein have the meanings ascribed to such terms in the
Application.
              Case 20-10343-LSS           Doc 1938      Filed 01/13/21      Page 2 of 3




proper pursuant to 28 U.S.C. §§ 1408 and 1409; and this Court having found that the notice of the

Application and opportunity for a hearing on the Application were appropriate under the

circumstances and no other notice need be provided; and all objections to the Application, if any,

having been withdrawn, resolved or overruled; and the relief requested in the Application being in

the best interests of the Debtors’ estates, their creditors and other parties in interest; and this Court

having determined that the legal and factual bases set forth in the Application establish just cause

for the relief granted herein; and after due deliberation and sufficient cause appearing therefor,

IT IS HEREBY ORDERED, ADJUDGED, AND DECREED THAT:

        1.      The relief requested in the Application is GRANTED as set forth herein.

        2.      Compensation to BW Ferguson for professional services rendered during the Fee

Period is approved and allowed on a final basis in the aggregate amount of $6,300.00.

        3.      To the extent not already paid pursuant to the Retention Order, the Debtors are

authorized to remit payment to BW Ferguson in the amount of $6,300.00, less all amounts

previously paid on account of such fees.

        4.      The Debtors and BW Ferguson are authorized to take all actions necessary to

effectuate the relief granted pursuant to this Order in accordance with the Application.

        5.      To the extent there is any inconsistency between the Application and this Order,

the provisions of this Order shall govern.

        6.      The terms and conditions of this Order shall be immediately effective and

enforceable upon its entry.




                                                   2
             Case 20-10343-LSS         Doc 1938        Filed 01/13/21   Page 3 of 3




       7.      This Court retains exclusive jurisdiction with respect to all matters arising from or

related to the implementation, interpretation, and enforcement of this Order.




                                                     LAURIE SELBER SILVERSTEIN
        Dated: January 13th, 2021                    UNITED STATES BANKRUPTCY JUDGE
        Wilmington, Delaware




                                                 3
